Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 1 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 2 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 3 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 4 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 5 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 6 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 7 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 8 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 9 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 10 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 11 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 12 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 13 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 14 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 15 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 16 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 17 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 18 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 19 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 20 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 21 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 22 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 23 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 24 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 25 of 26
Case 19-13417-BFK   Doc 43-10 Filed 03/13/20 Entered 03/13/20 14:56:22   Desc
                           Exhibit 9 Page 26 of 26
